Citation Nr: 1044205	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to full reimbursement in the amount of $345 for NSCA 
Certified Personal Trainer Examination.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






REMAND

In this case, the only information of record pertaining to the 
dates of the Veteran's active duty military service is a letter 
from the Commander of the Veteran's Naval Fleet which reflects a 
total active service of three years, and shows that the Veteran 
served from November 2000 to October 24, 2003, the date of the 
letter.  There is no DD Form 214 of record.  On remand, the 
Veteran's DD Form 214 should be obtained and associated with the 
claims file.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran contends that he should receive a full reimbursement 
for his National Strength and Conditioning Association (NSCA) 
Certified Personal Trainer Examination.  Although he paid a 
relevant $345.00 fee, he was only reimbursed $220.00 by VA.  
Thus, a difference of $125.00 remains.  In his December 2006 VA 
Form 9, the Veteran stated that VA did not inform him why the 
NSCA Personal Trainer Certification Examination was only 
reimbursed for $220.00 instead of the full amount he paid to take 
the examination.  

A program of education supported by VA education assistance 
includes licensing or certification tests.  38 U.S.C.A. § 
3452(b).  The amount VA may pay for a licensing or certification 
test is limited to the lowest of the following: (1) the fee 
charged for taking the test, (2) $2,000, or (3) the remaining 
amount of educational assistance to which the claimant is 
entitled.  38 U.S.C.A. § 3032(f); 38 C.F.R. § 21.7142(c).

In the present appeal, the record shows that the Veteran 
submitted two Applications for Licensing and Certification 
Testing Fee Reimbursement to the VA for American College of 
Sports Medicine certified personal trainer tests taken in August 
2006 and September 2006.  The Veteran was subsequently reimbursed 
the full amount he paid for each test-$259.00, and $135.00 
respectively.  However, in August 2006, the Veteran took another 
personal trainer certification test through the NSCA 
certification commission which cost him $345.00, but he was only 
reimbursed $220.00 by VA.  See October 2006 RO decision, which 
also noted that, as of the 2006 RO decision, the Veteran had 25 
months, and 15 days of benefits remaining under the Montgomery GI 
Bill (MGIB).

In a November 2006 Statement of the Case (SOC), the RO 
adjudicator explained that the amount of reimbursement of a 
license or certification test must be approved by the Licensing 
and Certification Approval System (LACAS), and that reimbursement 
of the Veteran's NSCA Certified Personal Trainer Examination was 
only approved for $220.00.  No further explanation was provided.

The Board notes that the Statement of the Case must be complete 
enough to allow the claimant to present written or oral arguments 
before the Board.  38 C.F.R. § 19.29(a).  It must contain both a 
summary of the evidence, and a summary of the applicable laws and 
regulations, to include a discussion of how the laws and 
regulations impact the determination.  38 C.F.R. § 19.29(b).

Here, the Board finds that the Statement of the Case supplied to 
the Veteran did not comply with this governing regulation because 
the RO did not provide a discussion of how the laws impacted the 
determination that a full reimbursement for the Veteran's NSCA 
certification examination was not warranted.  Specifically, the 
Veteran should be provided with an explanation, including the 
laws and regulations relied on in determining that the Licensing 
and Certification Automated Approval System (LCAS), only approved 
him for reimbursement of $220.00, when the NSCA certified 
personal trainer examination cost him $345.00.  Accordingly, the 
Board finds that the matter must be remanded in order to afford 
proper notification to the Veteran.  In addition, the Veteran, in 
turn, should be afforded a sufficient period of time in which to 
respond.  

Also, the Board finds that further clarification and explanation 
of the evidence in the file is needed to render a proper 
appellate decision.  See 38 C.F.R. § 19.9(a).  In addition, the 
Agency of Original Jurisdiction (AOJ) should also provide a 
detailed audit of all additional educational benefits the Veteran 
has already been awarded beyond his reimbursement for licensing 
and certification testing.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the Veteran's DD 214 should 
be associated with his file.  

2.  The AOJ should associate with the 
claims file a detailed accounting of all 
additional educational benefits the Veteran 
has already been awarded beyond his 
reimbursement for licensing and 
certification testing.

3.  Also, the AOJ should notify the Veteran 
of how the laws and regulations impacted 
the determination that a full reimbursement 
for his certification examination was not 
warranted.  Specifically, the AOJ should 
inform the Veteran as to why the Licensing 
and Certification Automated Approval System 
(LCAS) only approved him for reimbursement 
of $220.00, when the NSCA certified 
personal trainer examination cost him 
$345.00.

4.  Thereafter, the RO should re-examine 
the claim of entitlement to educational 
assistance for a NSCA licensing and 
certification examination taken in August 
2006.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw, the RO should prepare a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31, unless 
the matter is resolved by granting the 
benefit sought.

5.  The Veteran and his representative 
should then be afforded the opportunity to 
respond, after which the case should be 
returned to the Board, if in order, for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


